                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                       )         CASE NO. 4:13CR458
                                                )                  4:16CV2929
                                                )
                                                )
                      PLAINTIFF,                )         JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )         OPINION AND ORDER
ANTHONY CUNNINGHAM,                             )
                                                )
                                                )
                      DEFENDANT.                )

       Before the Court are two motions filed by defendant Anthony Cunningham

(“Cunningham”): motion for reconsideration of the Court’s decision denying his motion to

correct error (Doc. No. 76), and motion for modification of sentence pursuant to 18 U.S.C. §

3582(c)(2) (Doc. No. 77). Both motions are DENIED.

       On April 3, 2017, the Court issued a memorandum opinion denying the motion of

defendant Anthony Cunningham (“Cunningham”) that was purportedly brought under Rules

52(b) or 60(b)(1) of the Federal Rules of Criminal Procedure. (Doc. No. 73 [“MO”].) In that

motion, Cunningham had argued that the Supreme Court’s decision in Johnson v. United States,

--U.S.--, 135 S. Ct. 2551, 192 L. Ed. 2d 569 (2015), that served to invalidate the residual clause

of the Armed Career Criminal Act (“ACCA”), should be applied to invalidate his sentence under

the federal sentencing guidelines. While the Court noted that his motion could be construed as a

second or successive petition under 28 U.S.C. § 2255—for which Sixth Circuit permission would

be needed—the Court found that, even if properly filed, the motion would be denied. (MO at
535.) In reaching this conclusion, the Court observed that the Supreme Court recently resolved

the issue in Beckles v. United States, --U.S.--, 137 S. Ct. 886, 895, 197 L. Ed. 2d 145 (2017), by

ruling that the holding in Johnson could not be extended to invalidate sentences under the

guidelines.

       Cunningham now seeks reconsideration of this Court’s ruling, and relies on case law—

including United States v. Pawlak, 822 F. 3d 902 (6th Cir. 2016)—that was specifically

abrogated by Beckles. See Beckles, 137 S. Ct. at 892 n.2. The Court did not misapply binding

Supreme Court precedent, and Cunningham’s motion suggesting otherwise is without merit.

       Accordingly, Cunningham’s motion for reconsideration is DENIED. Because

Cunningham also improperly relies on Johnson to support a modification of his sentence under

18 U.S.C. § 3582(c)(2), that motion is also DENIED.

       IT IS SO ORDERED.



Dated: March 20, 2019
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE




                                                2
